On this hearing the majority of the court, consisting of McCLELLAN, GARDNER, THOMAS, JJ., and the writer, have reached the conclusion that the judgment must be reversed on account of the refusal of the court to admit parol proof to explain the meaning and effect of the provision in the note in question as to the payment of New York exchange.
The writing is ambiguous and doubtful in meaning as to whether it is an absolute and independent promise to pay New York exchange, or whether the promise is conditional and dependent; that is, that New York exchange should be paid only in the event there was a default as to the payment of the $560 mentioned in the body of the note. It is certain that the promise to pay the $560 on the 15th day of August, 1917, is absolute and unconditional. It is also certain that, if this amount is paid when due, no interest, attorney's fees, cost of collecting, etc., are to be paid; but, if this amount of $560 is not paid at maturity, then there is a promise to pay interest, attorney's fees, cost of collecting, etc. — hence the promise to pay these items is conditional. Whether the promise to pay for exchange on New York is an absolute or conditional promise is not so certain. Parol proof is therefore admissible to show what was meant or intended by the parties when they used the language which is susceptible of the two meanings. The record shows that this was the only dispute between the parties — as to what was the meaning of the phrase "and exchange on New York, N.Y." The payee contending that the promise to pay the exchange was absolute, and the payer that it was conditional only; that is, only on failure to pay the $560 at maturity.
The $560 was tendered on the day it was due, but the collecting agent of the payee declined to accept it in payment and discharge of the obligation; agreeing, however, to accept it as part payment of the note. This the payer declined to do, but tendered the $560 and demanded his note which was a negotiable instrument. His demand, and tender as made, was refused, and the mortgage given to secure the debt was foreclosed; and this action was to recover damages for the wrongful foreclosure.
This proffered evidence by the plaintiff did not tend to contradict the writing and was not offered for that purpose. It was offered for the purpose, and tended to explain the meaning of the phrase as it was then interpreted by both parties to the contract.
If the language used was definite and certain in meaning, parol proof would not be admissible to show it was agreed that it should have a different meaning; but, where it is susceptible of two or more meanings, parol proof is admissible to show in which of these meanings it was used by the parties. The parol proof in such cases explains, or aids in construing, the writing, and does not tend to contradict the written contract and substitute an oral contract for the written one; but it aids in ascertaining and in enforcing the written contract.
The ambiguity in this particular arises more from the position in which the phrase "with exchange" occurs, than from the words or language used to express the meaning. The phrase is not in the body of the note, but follows other conditional promises to pay attorney's fees, interest, etc. It is conceded that no attorney's fees or interest was due if the note was paid at maturity; but it is insisted that the exchange was due whether the note was paid when due or not.
The case falls within the rules of evidence declared and enforced in the cases of Boykin v. Bk. of Mobile, 72 Ala. 262,47 Am. Rep. 408; Hannon v. Espalla, 148 Ala. 313, 42 So. 443; Gunn v. Clendenin, 68 Ala. 294; and Drake v. Goree,22 Ala. 409. The *Page 424 
rule we follow is well stated in Boykin v. Bk. of Mobile, supra, and has been repeatedly followed by this court:
"It is the province of the court to construe written instruments, and declare their legal effect. But, when the legal operation and effect of an instrument depends, not only on the meaning and construction of its words, but upon collateral facts in pais, and extrinsic evidence, the inference of facts to be drawn from the evidence should be submitted to the jury. * * *
"A promissory note ought, regularly, to express upon its face the time at which it is payable; but, if no time is expressed, and there is not a plain manifestation of an intention to express a day of payment, the law intervenes, and implies that it is payable on demand. Story on Prom. Notes, § 29. Or, if a blank is left on the face of the note, for the insertion of a day of payment, and in this imperfect condition it is delivered by the maker to the payee, the latter is clothed with a discretionary authority to insert such day of payment as he may choose. Mitchell v. Culver, 7 Cowen [N.Y.] 336. Or, if a certain day of payment is intended, and by mistake or inadvertence omitted, the holder may insert it, and the insertion is not an unauthorized, material alteration, which will vitiate the note. Boyd v. Brotherson, 10 Wend. [N.Y.] 93. * * *
"Words may be supplied, or may be rejected, when necessary to carry into effect the reasonable intention of the parties. In Chitty on Bills, 151, it is said: 'Where there is contradiction, ambiguity, or uncertainty in the terms of the instrument, it may, especially against the party making or negotiating it, be so construed as to give effect to it according to the presumed intention of the parties.' " Boykin v. Bk. of Mobile, supra.
"There can be no question that, when a writing is complete in itself, it is the duty of the court to construe it, without the aid of extrinsic proof. But when it contains a term, which it is impossible for the court to construe without the aid of evidence aliunde, it is proper to resort to that evidence for that purpose. Drake v. Goree, 22 Ala. 409; Cowles v. Garrett,30 Ala. 341." Gunn v. Clendenin, supra.
It is insisted by counsel for appellee that the tender was not good and effective because it was conditioned upon the surrender of the note, giving a receipt, etc. We do not so read the record, that the tender was conditional in the sense to avoid its effect if it had been unconditional. The only condition was that the note to be paid be surrendered. This the payer had a legal right to demand, there being no reason why it should or could not be surrendered when paid. The note was in the bank for collection; the money with which and for the purpose of paying it was deposited in the bank; and a check was drawn by the depositor and tendered to the bank in payment of the note, if only $560 was due. The bank refused to accept the check, under the instruction of the payee, unless the full amount was paid. No objection was made on account of the clerk, other than the amount thereof. The payer tendered the amount less New York exchange, and the payee declined to accept unless the tender included the exchange. Whether or not the payer owed the exchange, if he paid the note when due, was the sole difference between the parties; the payee claiming that he did, and the payer claiming he did not. This is made definite and certain by an extended correspondence between the parties, which ended by a letter from the collecting bank which was obeying the instructions of the payee. This letter is as follows:
"Marion, Ala., August 15, 1917.
"Mr. C. H. Dozier, Marion, Ala. — Dear Sir: We have for collection your note to Vizard Investment Company, of Mobile, Ala., for the sum of $560.00, due today, August 15th, 1917.
"We have been instructed by said company to collect said note, plus the cost of exchange, which is $1.40.
"We beg to acknowledge tender by you of your check of this date, August 15th, 1917, on this bank payable to this bank for the sum of $560.00, for said note, but inasmuch as we have definite instructions to collect the exchange in addition to the $560.00, we cannot accept your check.
  "Yours very truly, "The People's Bank of Marion, Ala., "By J. M. Moore, President."
Hence the tender was made, and refused solely on account of the amount. The demand made by the payer for his note was not unreasonable and did not defeat the tender by making it conditional. Wilhite v. Ryan, 66 Ala. 106. The rule in this state is thus stated:
"It is a correct general rule of law that every tender of money, by a debtor to a creditor, must be absolute, and not coupled with conditions. It must not be offered in full of all demands, or on condition that the creditor return the necessary change, or execute a release, or on other similar terms leading to the embarrassment of the creditor's legal rights. 2 Greenl. Ev. § 605; Bakeman v. Pooler, 15 Wend. 637. If, however, the condition interpolated is one not prejudicial to the creditor, and on which the debtor has a right, under the contract, to insist, it does not vitiate the tender. Wheelock v. Tanner,39 N.Y. 481; Saunders v. Frost, 5 Pick. 259, 16 Am. Dec. 394." Wilhite v. Ryan, supra.
If the amount tendered was all that was then due, the payer had a right to the note, and it did not injure or prejudice the rights of the payee. If the amount was not all that was due, then it was insufficient if it had been unconditional.
It results that the judgment should be reversed, and the cause remanded.
Reversed and remanded.
McCLELLAN, MAYFIELD, GARDNER, and THOMAS, JJ., concur. *Page 425